Citation Nr: 0005717	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  93-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a cervical spine 
condition as secondary to service-connected scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for bilateral flat 
feet.

3.  Entitlement to service connection for a bilateral hand 
condition.

4.  Entitlement to service connection for a bilateral wrist 
condition.

5.  Entitlement to an increased evaluation for scoliosis of 
the lumbar spine, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the benefits sought on appeal.  The 
veteran, who had active service from August 1976 to February 
1980, appealed those decisions to the Board.  In September 
1998, at the veteran's request, the records were transferred 
to the Indianapolis RO.  Appellate processing was continued 
by that office and the records were forwarded to the Board.

The issue of entitlement to an increased evaluation for 
scoliosis of the lumbar spine will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  No opinion from a medical professional links the 
veteran's cervical spine condition to his service-connected 
scoliosis of the lumbar spine.

2.  The veteran did not have flat feet at the time he entered 
active military service, nor do service medical records show 
any findings pertaining to flat feet. 

3.  No opinion from a medical professional links the 
veteran's current flat feet to his period of military 
service.

4.  The veteran first began experiencing paresthesias and 
weakness of the hands and wrists following a cervical spine 
injury in 1990.

5.  No medical evidence shows that the veteran suffers from a 
bilateral hand condition as a result of his active military 
service. 

6.  No medical evidence shows that the veteran suffers from a 
bilateral wrist condition as a result of his active military 
service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cervical spine condition as secondary to service-
connected scoliosis of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral flat feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a bilateral hand condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a bilateral wrist condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.






I.  Cervical Spine Condition

In a February 1981 rating decision, the RO granted service 
connection for scoliosis of the lumbar spine, which is 
currently evaluated as 20 percent disabling.  The veteran now 
claims that he suffers from a cervical spine condition which 
was caused by his service-connected scoliosis of the lumbar 
spine.  He claims that this service-connected disability 
caused him to fall down a flight of stairs in 1990, resulting 
in an injury to his cervical spine.  After a careful review 
of the record, however, the Board finds that the veteran's 
claim is not plausible or capable of substantiation, and must 
be denied as not well grounded.  

The veteran's service-connected low back disability involves 
aggravation of scoliosis of the lumbar spine.  A supplemental 
statement of the case issued in July 1997 included initial 
notification of the denial of a separate claim of entitlement 
to service connection for a herniated disc of the lumbosacral 
spine.  In a July 1997 cover letter for the supplemental 
statement of the case, the veteran was advised of the need to 
appeal any new issues raised in the supplemental statement of 
the case.  The law provides that a notice of disagreement 
(NOD) must be filed within one year from the date of mailing 
of notice of the RO's determination in order to initiate an 
appeal of the decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991).  If no NOD is filed within the prescribed period, the 
determination becomes final.  38 U.S.C.A. § 7105(c) (West 
1991).  An NOD has not been shown to have been received and 
this issue was not developed for appellate review.  Thus, in 
determining whether the veteran's cervical spine condition is 
related to his service-connected scoliosis of the lumbar 
spine, the Board shall not consider the veteran's nonservice-
connected herniated disc of the lumbosacral spine. 

The veteran claims that the fall in which he injured his 
cervical spine occurred in April 1990.  However, no medical 
records dated at that time document that the veteran injured 
his cervical spine in a fall caused by scoliosis.  The first 
evidence of cervical spine pathology is contained in a June 
1990 Magnetic Resonance Imaging (MRI) report, which disclosed 
central posterior C4-C5 disc herniation.  That report, 
however, included no reference as to the etiology of the disc 
herniation.  

In a February 1993 letter, Nancy L. Mellow, M.D., stated that 
the veteran had been under her care since May 1982.  Dr. 
Mellow believed the veteran's primary problem to be severe 
chronic pain secondary to his lumbosacral intervertebral disc 
syndrome.  Dr. Mellow explained that the veteran telephoned 
her in April 1990 regarding an incident in which he fell down 
a flight of stairs during a period of exacerbation of his low 
back pain.  She said that the veteran reported the onset of 
severe neck pain with alternating paresthesias and weakness 
in his upper extremities.  Dr. Mellow made no additional 
comment concerning the nature of the veteran's fall.  She 
then referred the veteran to Dr. Dempsey.

In a letter dated in February 1993, Michael Dempsey, D.O., a 
physiatrist, stated that he had been treating the veteran 
since April 1986 for evaluation and treatment of recurrent 
and severe low back pain syndrome.  In his letter, Dr. 
Dempsey related that the veteran was suffering from pain in 
both his neck and lower back.  He commented that an MRI of 
the cervical spine performed in June 1990 revealed a 
herniated disc at the C6-C7 level.  Dr. Dempsey's impression 
was that the veteran was suffering from cervical and 
lumbosacral radiculopathy.  However, he did not conclude that 
the veteran's cervical spine radiculopathy was in any way 
related to his low back pain. 

In a February 1994 letter, Emil C. Zuckerman, M.D., stated 
that he examined the veteran in October 1993.  Dr. Zuckerman 
went through the veteran's medical history in detail.  He 
noted that during the late 1980's and early 1990's the 
veteran fell down repeatedly due to pain and clumsiness of 
gait.  After reviewing Dr. Mellow's reports, Dr. Zuckerman 
mentioned the fall in April 1990 in which the veteran injured 
his cervical spine.  Dr. Zuckerman explained that the veteran 
appeared to have difficulty walking, especially with using 
stairs.  He reported that each of the veteran's falls was 
preceded by some shaking and tremor of the legs.  He also 
noted that the veteran had undergone corrective surgery on 
his left knee in the late 1980's for a torn cartilage.  At no 
time did Dr. Zuckerman state that the veteran's cervical 
spine condition was related to the service-connected 
scoliosis of the lumbar spine. 

A February 1994 MRI report from Richard DeNise, M.D., 
disclosed central posterior C4-C5 disc herniation.  Dr. 
DeNise stated that his examination was somewhat limited due 
to involuntary movement by the veteran.  He explained, 
however, that such movement did not negate the findings.

An additional report from Dr. Dempsey, in March 1994, in 
connection with the veteran's claim for Social Security 
disability benefits, is of record.  Dr. Dempsey reiterated 
that he initially began treating the veteran for pain in his 
neck and low back in April 1986 following a referral from Dr. 
Mellow.  Dr. Dempsey stated that the veteran suffered from 
various neurological and musculoskeletal problems, including 
cervical radiculopathy, low back pain, and bilateral lower 
extremity weakness secondary to lumbar disc disease. 

The veteran underwent several examinations by the VA which 
are relevant to this claim.  For example, an October 1993 VA 
examination report noted that X-rays of the cervical spine 
showed no pathology.  The veteran was afforded additional VA 
examinations in April and June of 1994.  Reports from each of 
those examinations included the veteran's statements that he 
injured his neck in 1990 when he fell on some stairs due to 
instability of his back and legs.  The veteran said that he 
suffered from chronic neck pain since the fall, and thus 
believed that his neck condition was related to his back 
disability.  Objectively, the only pertinent clinical 
findings contained in these reports involved range of motion 
testing.  In addition, neither report provided a diagnosis of 
a cervical spine disability, nor was there any comment by 
either examiner with respect to the etiology of the veteran's 
neck pain. 

The veteran again recounted how he injured his cervical spine 
at two personal hearings held in March 1994 and March 1996.  
At his second hearing, the veteran first raised the 
contention that the injury in April 1990 was actually caused 
by a back brace he was wearing for his lumbar spine 
disability.  He said that the fall was precipitated by his 
legs being moved involuntarily due to his back brace.

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim for 
service connection for a cervical spine condition because no 
medical evidence has related this condition to service or to 
the veteran's service-connected scoliosis of the lumbar 
spine.  The Board recognizes that several medical reports 
contain statements in which physicians have recorded the 
veteran's account of how he injured his cervical spine after 
a fall due to his back disability.  The most favorable of 
these reports is Dr. Mellow's letter of February 1993.  As 
discussed, that letter noted that the veteran had called Dr. 
Mellow in April 1990 and related that he had fallen down a 
flight of stairs during a period of exacerbation of his low 
back pain.  It was further noted that the veteran reported 
the onset of severe neck pains with alternating paresthesias 
and weakness in his upper extremities following that injury.  
However, it is clear that these statements were only a 
recitation of what the veteran had told Dr. Mellow.  In 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that evidence which is simply a history recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence of 
the nexus requirement set forth in Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1995).  

The Board would also point out that even if the veteran's 
fall was due to exacerbation of low back pain, it is not 
clear whether it stemmed from his service-connected scoliosis 
as opposed to his nonservice-connected disc herniation of the 
lumbar spine.  Indeed, the evidence suggests that the veteran 
suffered from instability of his lower extremities as a 
result of his nonservice-connected disc herniation.  For 
instance, Dr. Dempsey concluded that the veteran's cervical 
radiculopathy, low back pain and bilateral lower extremity 
weakness were secondary to lumbar disc disease.  The veteran 
also suffered from a nonservice-connected left knee 
disability.  Hence, given the veteran's extensive 
musculoskeletal and neurological problems, the Board stresses 
that the veteran's fall in April 1990 could have resulted 
from any number of factors other than his service-connected 
scoliosis. 

The only evidence which unambiguously states that the 
veteran's cervical spine condition was incurred as a result 
of his service-connected scoliosis of the lumbar spine are 
the veteran's own lay statements.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a cervical spine condition, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

In conclusion, the Board finds that no competent medical 
evidence has been submitted which shows that the veteran's 
cervical spine condition was either caused or aggravated by 
his service-connected scoliosis.  Accordingly, the claim for 
service connection for a cervical spine condition is not 
plausible or capable of substantiation, and must be denied as 
not well grounded.  See Epps, 126 F.3d at 1468; see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a well-
grounded claim must be supported by evidence, not merely 
allegations.

II.  Bilateral Flat Feet

The veteran alleges that he currently suffers from bilateral 
flat feet which initially began in service.  While the record 
shows that the veteran currently suffers from bilateral flat 
feet, no medical evidence has related this condition to 
service.  Accordingly, the Board can only conclude that this 
claim for service connection is not well grounded.  See Epps, 
supra.

Service medical records show that the veteran was treated for 
eight puncture wounds in the right foot in January 1980.  
However, no mention of a flat foot condition is contained in 
any of these records.  The Board observes that a supplemental 
statement of the case issued in July 1997 noted that the 
veteran had flat feet prior to service.  This finding is not 
supported by the record, however, as there is no reference of 
a flat foot condition in the entrance examination report of 
April 1976.

A VA examination in November 1980 was negative for complaints 
or findings referable to the feet.

In fact, the veteran was first diagnosed with flat feet when 
examined by the VA in October 1993 and April 1994, more than 
thirteen years after his separation from service.  The Board 
emphasizes, however, that neither examination report includes 
a medical opinion as to the etiology of that condition.  The 
only evidence demonstrating that the veteran's bilateral flat 
feet is related to service are the veteran's own statements, 
including testimony presented at a personal hearing held at 
the RO in March 1996.  Despite these contentions, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish the etiology 
of this condition.  See Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)); 
Espiritu,  2 Vet. App. at 494-495.  

In the absence of competent medical evidence to support the 
claim for service connection for bilateral flat feet, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  See 
Epps, supra.

III.  Bilateral Hand and Wrist Conditions

The veteran maintains that he currently suffers from 
bilateral hand and wrist conditions which began during his 
period of active military service.  He claims that extensive 
use of hand tools and electric drills while working as a 
sheet metalist in service resulted in chronic pain and 
weakness in both hands and wrists.  The veteran's 
contentions, however, have not been supported by competent 
medical evidence.  Thus, each of these claims must be denied 
as not well grounded.  See Epps, supra. 

The service medical records do not show any treatment or 
finding pertaining to the veteran's hands or wrists other 
than a laceration on his left hand.  However, service 
connection for the residuals of that laceration has been 
established, and is not an issue currently before the Board.  
No other chronic disability pertaining to either of the 
veteran's hands or wrists was shown to have been present in 
service. 

A VA examination in November 1980 noted the hand laceration. 
There were no complaints or findings referable to any other 
hand problem or disability of the wrists.

The evidence shows that the veteran first began experiencing 
neurological symptoms in his hands and wrists at the time of 
his cervical spine injury in 1990.  The February 1993 letter 
from Dr. Mellow, for example, indicated that the veteran 
began experiencing alternating paresthesias and weakness in 
his upper extremities subsequent to the fall in April 1990 in 
which he injured his neck.  These findings are consistent 
with Dr. Zuckermann's February 1994 letter in which he stated 
that the veteran's began experiencing cervical pain and 
paresthesias of the upper extremities since he fell in April 
1990.  

While examining the veteran in October 1993, Dr. Zuckermann 
recorded the veteran's statement that he injured his wrists 
in service while drilling holes in a piece of aluminum.  The 
veteran added that his wrist injuries caused paresthesias in 
the last two or three fingers of both hands.  After examining 
the veteran, Dr. Zuckermann provided no diagnosis to account 
for the veteran's complaints.  He further commented that 
there was no definite documentation concerning the nature of 
the veteran's complaints.  

Dr. Dempsey also concluded in a February 1993 letter that the 
veteran suffered from cervical radiculopathy.  In a March 
1994 letter, Dr. Dempsey added that he had been treating the 
veteran for cervical radiculopathy, bilateral carpal tunnel 
syndrome, bilateral ulnar neuropathy, all of which were 
confirmed on electrodiagnostic studies.  He indicated that 
examination of the veteran in March 1993 revealed numbness 
and tingling in both hands, and that an examination performed 
in February 1994 revealed depressed deep tendon reflexes in 
both upper extremities.  Dr. Dempsey concluded the letter by 
stating that the veteran had cervical radiculopathy, 
bilateral carpal tunnel syndrome, and bilateral cubital 
tunnel syndrome.  Dr. Dempsey did not link these conditions 
to service or a service connected disability.

In connection with these claims, the veteran underwent a VA 
examination in April 1994.  A report from that examination 
included the veteran's complaints of radiating pain from his 
neck to both hands and fingers.  He also reported occasional 
pain in his right wrist.  On physical examination, range of 
motion testing was normal for both wrists and all fingers.  
X-rays of the hands disclosed minimal degenerative disease 
and soft tissue swelling of the right hand.  The examiner 
provided no diagnosis with regard to either hand or wrist. 

At his personal hearings, the veteran explained that he 
constantly used hand tools in service while working as a 
sheet metalist and lock smith.  He described an incident in 
which he injured his left wrist while drilling holes in a 
resistant piece of aluminum.  At his March 1996 hearing, 
however, he admitted that numbness in his fingers was caused 
by his nonservice-connected cervical spine condition. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran has failed to provide competent 
medical evidence showing that he suffers from bilateral hand 
or wrist conditions which are related to his period of 
military service.  Service medical records show no chronic 
disability with respect to either of the veteran's hands or 
wrists.  Further, the veteran first reported pain and 
weakness in his hands and wrists in 1990, approximately ten 
years after his separation from the military.  The record 
also contains no opinion from a medical professional which 
links the veteran's hand or wrist conditions to his period of 
military service.  In fact, the medical evidence suggests 
that the veteran's radicular symptoms in both upper 
extremities began as a result of the cervical spine injury in 
April 1990.  The Board recognizes that several medical 
professionals recorded the veteran's statements in which he 
alleged that his current bilateral hand and wrist conditions 
began in service.  However, as no medical professional 
provided an opinion that the veteran's hand or wrist 
disorders had their onset during or were related to service, 
none of these reports fulfills the nexus requirement between 
the veteran's bilateral hand and wrist conditions and his 
period of military service.  See Leshore, supra.  

In short, no competent medical evidence demonstrates that the 
veteran suffers from a disability of either hand or wrist 
which began in or is the result of service.  Accordingly, the 
Board can only conclude that this claim is not well grounded.  
See Epps, supra.  The only evidence of such a nexus are the 
veteran's own lay statements in support of his claim.  As 
noted, however, this burden may not be met merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  See Grottveit, supra; 
Espiritu, supra. 


IV.  Conclusion

The Board finds that each of the veteran's claims for service 
connection are not well grounded.  Therefore, the VA has no 
further duty to assist the veteran in developing the record 
to support these claims.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").

The Board recognizes that these issues are being disposed of 
in a manner that differs from that of the RO.  The RO denied 
the veteran's claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis.  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion, 
as well as the information provided by the RO, as sufficient 
to inform the veteran of the elements necessary to present a 
well-grounded claim for each of the benefits sought, and the 
reasons why the current claims have been denied.  Id. 


ORDER

Service connection for a cervical spine condition as 
secondary to service-connected scoliosis of the lumbar spine 
is denied.

Service connection for bilateral flat feet is denied.

Service connection for a bilateral hand condition is denied.

Service connection for a bilateral wrist condition is denied.


REMAND

The Board finds that additional development is required 
before it can adjudicate the veteran's claim of entitlement 
to an evaluation in excess of 20 percent for his service-
connected scoliosis of the lumbar spine.  The Board regrets 
the delay associated with this remand, but this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.

Service connection for scoliosis of the lumbar spine was 
granted by the RO in February 1980.  The RO noted that the 
service medical records reflected the veteran's complaints of 
muscle spasms and pain upon twisting.  In addition, a VA X-
ray revealed minimal scoliosis of the lumbar spine without 
evidence of old or recent fracture or dislocation.  The 
intervertebral spaces were of normal height.  The diagnosis 
was scoliosis of the lumbar spine. 

The record shows that the veteran's most recent VA 
examination for his service-connected scoliosis was in June 
1994.  The veteran's representative argues that the veteran 
should be afforded a new examination to evaluate the current 
manifestations of this disability.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.303(a) (VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding 
that a veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity). 
The Board agrees, therefore, the veteran should be afforded a 
VA examination to determine the nature and severity of his 
service-connected scoliosis of the lumbar spine.

The Board also points out that the veteran has been diagnosed 
with a herniated disc at the L4-L5 and L5-S1 levels, which 
constitutes a separate condition from the service-connected 
scoliosis.  A supplemental statement of the case issued in 
July 1997 denied the veteran's claim of entitlement to 
service connection for a herniated disc of the lumbosacral 
spine with left radiculopathy.  As no notice of disagreement 
with respect to that issue has been submitted, it is not 
before the Board at this time.  See 38 C.F.R. § 20.200 
(1999).  

Under these circumstances, the VA examiner is requested to 
identify only those symptoms attributable to the veteran's 
service-connected scoliosis as opposed to his nonservice-
connected herniated disc.  The examiner should also describe 
the extent, if any, of any incoordination, weakened movement 
and excess fatigability on use, and provide an opinion 
concerning whether there would be additional limits on 
functional ability during flare-ups, if described by the 
veteran.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity and manifestations of his 
service-connected scoliosis of the lumbar 
spine.  The claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
tests, including range of motion studies, 
should be performed and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should attempt to identify those 
symptoms attributable to the veteran's 
service-connected scoliosis as opposed to 
his nonservice-connected herniated disc.  
In addition, the extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  Specific findings should be 
made regarding range of motion and the 
level of pain on motion.  The examiner 
should report what normal range of motion 
is for the lower back.  The examiner 
should also be requested to express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to an increased evaluation 
for scoliosis of the lumbar spine. 

4.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

